           Case 1:20-cv-00544-DAD-SAB Document 15 Filed 07/28/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ANTHONY DAVIS,                                   )   Case No.: 1:20-cv-00544-DAD-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER FOR OFFICE OF THE ATTORNEY
13            v.                                          GENERAL TO SHOW CAUSE WHY SANCTIONS
                                                      )   SHOULD NOT BE IMPOSED FOR FAILURE TO
14                                                    )   COMPLY WITH THE COURT’S May 4, 2020,
     STUART SHERMAN, et al.,
                                                      )   ORDER
15                                                    )
                     Defendants.                      )   (ECF No. 10)
16                                                    )
                                                      )
17                                                    )
18            Plaintiff Anthony Davis is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20            On May 4, 2020, the Court found that service of the complaint was appropriate as to
21   Defendants Stewart Sherman and Richard Milan. (ECF No. 10.)
22            On June 22, 2020 the California Department of Corrections and Rehabilitation (CDCR) filed a
23   notice of intent to waive service. (ECF No. 13.) A waiver by the Office of the Attorney General was
24   due thirty days thereafter. (ECF No. 10.) However, to date, the Office of the Attorney General has
25   not returned the waiver of service and the thirty-day time period has expired.
26   ///
27   ///
28

                                                          1
       Case 1:20-cv-00544-DAD-SAB Document 15 Filed 07/28/20 Page 2 of 2



1             Accordingly, it is HEREBY ORDERED that within twenty-one (21) days the Office of the

2    Attorney General shall show cause why sanctions should not be imposed for failure to comply with the

3    Court’s May 4, 2020, order. The Clerk of Court shall serve a copy of this order by email on

4    Supervising Deputy Attorney General Lawrence Bragg.

5
6    IT IS SO ORDERED.

7    Dated:     July 28, 2020
8                                                     UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
